Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8 June 2021.  These drawings are approved.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thickness of the layer of reinforcing material at the peripheral surface of the traction projections being “greater than a thickness of the layer of reinforcing material forming at least part of the ground-engaging outer surface” as set forth in claim 33; and a concentration of the reinforcing particles being higher at the outer region than at an inner region of the layer of reinforcing material as set forth in claim 37;  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "84" and "1021" have both been used to designate the same element.  
	Reference characters "31" and "82" have both been used to designate the same element.  
	Reference characters "32" and "38" have both been used to designate the same element.  
	Reference characters "61" and "51" have both been used to designate the same element.  
	Reference characters "45P" and "36X" have both been used to designate the same element.  
	Reference characters "88" and "89" have both been used to designate the same element.  
	Reference characters "91" and "92" have both been used to designate the same element.  
i" and "96" have both been used to designate the same element.  
	Reference characters "51" and "106" have both been used to designate the same element.  
	Reference characters "51" and "112" have both been used to designate the same element.  
	Reference characters "51", "106", and "116" have been used to designate the same element.  
	Reference characters "51", "112", and "114" have been used to designate the same element.  
	Reference characters "84" and "112" have both been used to designate the same element.  
	Reference characters "51" and "104" have both been used to designate the same element.  
	Reference characters "51" and "126" have both been used to designate the same element.  
	Reference characters "1241" and "51" have both been used to designate the same element.  
	Reference characters "631" and "63p" have both been used to designate the same element.  
	Reference characters "65" and "51’ " have both been used to designate the same element.  

	Reference characters "51’ " and "31" have both been used to designate the same element.  
	Reference characters "51’ ", "631", "76", and "63p" have been used to designate the same element.  
	Reference characters "51’ " and "76" have both been used to designate the same element.  
	Reference characters "51’ ", "76", and "C1" have been used to designate the same element.  
	Reference characters "51’ " and "112" have both been used to designate the same element.  
	Reference characters "51’ " and "86" have both been used to designate the same element.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 582, 58k, 58i, 583, 402.  
	It should be noted that this is not a complete list, and it is the responsibility of the Applicant to verify that ALL reference characters are described in the specification.  
	It should also be noted that the use of subscripts in the reference characters unnecessarily complicates the drawings, and adds confusion to both the drawings and specification. Namely, elements of the invention that share the same physical structure or the same purpose should have a common reference character (for example, the traction lugs need only be denoted as reference character 58), unless some special/specific quality/feature requires an addition to the reference character.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 11-13, 26-27, 30, and 32-39 are objected to because of the following informalities:  Claims 11-13 should depend from claim 10 instead of claim 1.  
	Claims 26-27 should depend from claim 22 instead of claim 1. 
	Claims 30, 32, and 37 should depend from claim 10 instead of claim 1.
	These corrections are to remove lack of antecedent basis in the claims. Appropriate correction is required.

Allowable Subject Matter
Claims 1-10, 14-25, 28-29, 31, 40-47, and 49 are allowed.

Claims 11-13, 26-27, 30, and 32-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8 June 2021 have been fully considered but they are not persuasive. The Applicant argues that the subject matter of claims 33-37 are shown in the drawings. However, this is not the case. Regarding the limitations of claim 33, the opposite is actually shown in the drawings. Regarding claims 34-36, this argument is moot. Regarding claim 37, there does not appear to be any discernable difference in the concentration of reinforcing particles within the reinforcing material of the track. 

	The Applicant argues that reference characters 582, 58k, 58i, 583, and 402 are now mentioned in the amended specification. However, no mention of these reference characters can be found in the amendment specification. 
	It should again be mentioned that the drawings would be much simpler and generally have fewer issues if subscripts were not used in the reference characters. For example, it is unnecessary to label each traction lug 58 with a subscript. Instead, reference character 58 can be used for all traction lugs having the same physical structure. 

Conclusion
This application is in condition for allowance except for the following formal matters: 
See sections 3-6 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	
	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617